Case 4:20-cr-10005-KMM Document 47 Entered on FLSD Docket 03/03/2020 Page 1 of 3




                              UNITED STATES DISTRICT CO U RT
                              SOU TH ER N DISTRICT OF FLO R IDA

                                CA SE N O .20-10005-CR-1fM M /I,SS

   UM TED STATES O F AM ERICA

   VS.

   YUH A O W AN G ,

          D efendant.
                                                /

                                       FA CTUAI,PRO FFER

          TheUnitedStatesAttorney,s(jfficefortheSputhernDistrictofFloridaandthejesndant,
   Yuhao W ang (hereinafter SSW ANG''or the defendant),personally and through his counsel,
   stipulate and agree thatthe inform ation stated herein istrue and accurate and a sufficientbasisfor

   thedefendant'splea ofguilty to aviolation ofTitle 18,United StatesCode,Section 795,ascharged

   in this case. H ad thiscase proceeded to trial,the defendantstipulates and agreesthatthe United

   Statesw ould haveproven the factsalleged below beyond a reasonable doubt:
                    )          .
                 NavalAirStation($SNAS'')Key West,SigsbeeParkAnnex (hereinafterSssigsbee
   Annex''),andNASKeyW est,TrumboPointAnnex(hereinafter44-
                                                         l-rumboPointAnnex'),areeach
   located in M onroe County,'in the Southern D istrictofFlorida. Both are vitalm ilitary and naval

   installations,within the scope ofTitle 18,United StatesCoèe,Section 795,administered and
   securedbytheDepartmentoftheNavy. Accesst?bothSigsbeeAnnexand Trum boPointAnnex
   is restricted and photography of either installation is prohibited unless the installation's

   commanding officerorotherhigherauthoritygràntssuchpermilsion.

          2.     On January4,2020,W ANG,alongwith JielunZhang (hereinafterCCZHANG'')-
   both Chinese nationals w ho can speak and read English - drove to Sigsbee Annex in a rented
Case 4:20-cr-10005-KMM Document 47 Entered on FLSD Docket 03/03/2020 Page 2 of 3




   sedan. Theentranceto the SigsbeeAnnex installation contained signspàstingwarningssuch as
   (W O TRESSPASSING''and EW UTHORIZED PERSONNEL ONLY''and a picture ofacamera
   containedw ithin acirclewith alineovertop to indicateno photography.

                 W AN G and ZHAN G spoke w ith the uniform ed U .S.N avy Security ForcesM aster

   atArm s,who w asposted atthe entrance gate. The gate w asatthe beginning ofa long,thin strip

   to driveonto SigsbeeA nnex. W AN G and ZH AN G asked to go intothenavalbase and theM aster

   atArmsstatedthey could notunlessthey had valid military identifkation. W hin thepairstated

   they did nothave m ilitary identifcation,the M asteratA nnstold W AN G and ZHA N G they were

   not authorized to enter Sigsbee A nnex. She then ordered them to m ake a U-turn a'
                                                                                    nd gave

   instnlctionsto do so verbally and with hand gestures. In accordance with security protocol, she

   askedtohold adriver'slicenseasasafeguardand reiteratedthattheym ustmakeaU-turn.

                 RatherthaycomplywiththeMasteratArms'order,thepairdidnotmakeaU-turn,
   butinstead,W A N G drovethe caronto SigsbeeA nnex w ithoutauthorization. TheM asteratA rm s
                                                                            l
   requested assistance from N avy Security Forces,asw ellas localpolice,to locatethe pair on the

   restricted accessfacility. Thepairw ason the injtallation forapproxim ately 20 m inutes, and both

   W AN G and ZHAN G each took photographs of m ilitary and naval infrastructure. They each

   possessed a cellulartelephoneequipped with acam eraand ZH AN G also possessed a digitalN ikon

   cam era. W AN G aided and abetted ZHAN G w ho took a digisalphotograph,w ith the file title:

    175C7369(assetforthinCount3ofthelndictment). ThisJPEG tilecapturedimagesofportions
   ofSigsbee Park A nnex asw ellasbuildings and property on Trum bo PointAnnex.

                 Atno tim e,to include,butnot lim ited to,January 4,2020,did eitherW AN G or

   ZHAN G everobtain perm ission from theN A S K ey W est,Sigsbee Park Annex and Trum bo Point
Case 4:20-cr-10005-KMM Document 47 Entered on FLSD Docket 03/03/2020 Page 3 of 3




   A nnex,com m anding officer,and/or any higher authority,to enter orphotograph either Sigsbee

   A nnex orTrum bo PointAnnex.

           6.    W AN G and ZHAN G were eventually detained and then arrested w hile still on

   SigsbeeAnnex. The digitaldevicesthey possessed w ererecovered. N avy Security Forcesw ere

   given perm ission by W A N G and ZHAN G to review theirdigitaldevices,and the security officials

   deleted photographsfrom W AN G 'Stelephonedepicting the m ilitary installation. Thephotograph
                                                                '
                                                                .



    175C7369 w asforensically recovered from ZHAN G 'Scam era m em ory card and w asnotdeleted.

                                                      Respectfully Subm itted,

                                                      ARJA NA FA JA RDO ORSHAN
                                                      UNITED ST TESATTORNEY

   Date:                 3-.)-Q                       By:
                                                                 n Kobrinski,AU SA

   Date: ; - 2.- Z.o&.
                     o                               B .                                     .
                                                        Juan M ichelen,Attorney forDefendant


   Date: )-z -Loz.o                                   By:           kx.
                                                         Yu ao ang, fendant
